Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Global Med Technologies ®, Inc. Delivers Record Q4* and Year End Revenues and Profits Q4 and Year End Cash Flows Over $1 Million and $4.4 Million Respectively** DENVER, CO  (March 10, 2008)  Global Med Technologies ® , Inc. (OTCBB:GLOB) (Global Med or the Company), an international e-Health, medical information technology company, today reported record revenues and profits for both the fourth quarter* and the year ended December 31, 2007. Global Meds record revenues of $4.297 million for the fourth quarter of 2007 represent an increase of $619 thousand, or 16.8%, over the $3.678 million recorded for the comparable 2006 period. In the fourth quarter of 2007, operating income improved to $698 thousand from $513 thousand during the comparable 2006 period. The Companys record net income for the fourth quarter* of 2007 was $680,000, or $0.03 per basic common share outstanding, versus $364,000, or $0.02 per basic common share outstanding, in the comparable 2006 period. The fourth quarters results marked the 14 th consecutive quarter of comparable quarter-to-quarter revenue growth for the Company. Global Meds cash flows from operations for the fourth quarter of 2007 were $1.05 million, up from $215,000 recorded in the comparable 2006 period. Recurring annual maintenance revenues for the quarter were running at a record annualized rate of over $7.5 million. Based on the backlog as of December 31, 2007, the Companys annual recurring revenues, when all contracted customer sites are implemented, will be approximately $8.7 million. The Companys backlog of unrecognized software license fees and implementation fees was $5.3 million. As of December 31, 2007, the cash balance was $6.748 million, up from $2.554 million as of December 31, 2006. For 2007, Global Meds record revenues reached $16.079 million, up $3.717 million or 30.1% from $12.362 million for 2006. Operating income in 2007 increased to a record $1.887 million from $808,000 in 2006. The Companys net income for this period was a record $1.978 million, or $0.08 per basic common share outstanding, versus $1.381 million, or $0.06 per basic common share outstanding, for 2006. However, during 2006, the Company recognized approximately $724,000 in non-cash gains associated with certain features of the Series A Convertible Preferred Stock until March 29, 2006, the date that such features were removed. Without these non-cash gains, net income in 2006 would have been $657,000, or $0.03 per basic common share outstanding. The Company believes it is important to deduct these non-cash gains in order to provide better comparability for the reader. The Companys cash flows from operations were a record $4.421 million for 2007, up from $1.224 million in the prior years comparable period. Cash flows for 2007 included the $1.004 million deposit in escrow that was returned to the Company in May 2007 as a result of an Appellate Courts reversal of a summary judgment. The Company also received an additional $80,000 in accrued interest as a result of the return of the deposit in escrow. 2007 Business Developments and Announcements: Customer site base reached 686: 488 live sites and 198 backlog sites. Global Med presented at 4 investor conferences. Global Meds proprietary transfusion software, SafeTrace Tx
